DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On pg. 10, line 13, “will can have” should read either --will have-- or --can have--.
On pg. 10, last line, “center of gravity 79” should read --center of gravity 70--.
On pg. 11, lines 3-4, “Gravity vector 72” should read --Gravity vector 74--.
On pg. 11, third to last line, “has rocked passed” should read --has rocked past--.
On pg. 13, line 9, it appears that “top portion 42 bottom portion 44” should read --top portion 42 and bottom portion 44--.
On pg. 16, fourth to last line, “int eh” should read --in the--.
On pg. 18, line 4, “int eh” should read --in the--.
Appropriate correction is required.
Claim Objections
Claims 1, 7, and 8 are objected to because of the following informalities:
In claim 1, item (b), “form” should read --from--.
In each of claims 7 and 8, limitation (a) is redundant because the same limitation is recited in claims 3 and 4, from which claims 7 and 8 respectively depend.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
Regarding claim 1, the limitation (a)(v), “said points A and BC in combination defining a critical angle for said rocking target,” renders the claim indefinite, because two points would appear to be insufficient for defining an angle. Thus, it is unclear how the critical angle is defined. Claims 2-8 are rejected in view of their dependency from claim 1.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dingeldein (US Patent No. 2,711,089, hereinafter Dingeldein).
Regarding claim 1, Dingeldein discloses a method for optimizing the operating characteristics of a chalice (Figs. 4-6; col. 2, line 32-col. 3, line 10, so that the chalice may be inclined to a 45 degree angle without tipping). With respect to the term “rocking target”, the examiner notes that chalice of Dingeldein satisfies each and every structural limitation of the rocking target as described in the claim, as discussed in detail below, and that the method steps do not distinguish Applicant’s rocking target from the chalice of Dingeldein. Additionally, the examiner notes that Applicant has disclosed that the rocking target may also be used as a drinking cup (see Specification, pg. 3, second paragraph). Therefore, the chalice of Dingeldein is understood to read on a rocking target as claimed. Dingeldein’s method comprises:
(a) providing a base (foot member 31 including flat base 33, annular flange 35, and boss 37), having:
(i) a flat section (33) lying in a base plane (see horizontal plane of base 33, Fig. 4);
(ii) an axis of symmetry perpendicular to the base plane (see vertical axis of symmetry in Figs. 4-5);
(iii) a point A (point 37 at perimeter of flange 35 in Fig. 5, col. 2, lines 67-69) on the base (31) separated from the axis of symmetry by a distance R2 (see annotated partial Fig. 5 below; for clarity, the examiner notes that reference A); and
(iv) a point BC (point 39 on boss 37, Fig. 5; col. 2, lines 70-72) on the base (31) separated from the axis of symmetry by a distance R1 (see annotated Fig. 5 below);
(v) the points A and Bc (37, 39) in combination defining a critical angle for the chalice (e.g., any angle between angle A defined relative to point 37 and angle B defined relative to point 39, Fig. 5, col. 2, line 60-col. 3, line 10);
(b) providing a stem (29) extending upward from the base (31) along the axis of symmetry;
(c) providing a hollow top piece (cup portion 27) on the stem (29);
(d) defining a volume of liquid (col. 3, lines 8-10, “fluid”) to be placed in the hollow top piece (27);
(e) defining a full center of gravity for the chalice representing a combination of the chalice and the defined volume of liquid (col. 3, lines 8-10, “with fluid in the chalices”), the full center of gravity being offset a distance L3 from the base plane (col. 3, line 10, “slightly higher” than the distance of the empty center of gravity CG, Fig. 5, from the base plane);
(f) setting values for R1 and R2 such that a gravity vector passing downward from the full center of gravity, when the chalice is at the critical angle (within the range of angles between angle A and angle B of Fig. 5), passes between the points A and BC (col. 2, line 

    PNG
    media_image1.png
    487
    390
    media_image1.png
    Greyscale

Dingeldein teaches that the design of the base (31), which includes the values for R1 and R2, is set such that when the chalice is inclined at any angle from angle A to angle B shown in Fig. 5 of Dingeldein (i.e., including the critical angle), the downward gravity vector of the center of gravity will pass between the points A and BC  (37 and 39), since Dingeldein explains that when the chalice is inclined at an angle greater than angle B but less than angle A, the center of gravity passes beyond point 39 (corresponding to point BC) but not point 37 (corresponding to point A), i.e., that the downward gravity vector passes between points 37 and 39, which R1 and R2, having been set such that the gravity vector of the full center of gravity passes between points A and BC when the chalice is at the critical angle as claimed. 
If there is any doubt regarding the examiner’s conclusion that Dingeldein inherently discloses the gravity vector of the full center of gravity passing between points A and BC when the chalice is at the critical angle, then it would have been obvious to one of ordinary skill in the art, in view of the teaching of Dingeldein, to set the values for R1 and R2 such that the gravity vector of the full center of gravity passes between points A and BC (i.e., between points 37 and 39) when the chalice is at the critical angle, in order to perform the same function of preventing the chalices from overturning when the chalices contain fluid (Dingeldein, col. 3, lines 8-10).
Regarding claim 2, Dingeldein teaches the claimed invention substantially as claimed, as set forth above for claim 1. The defined volume of liquid (i.e., the fluid in the cup portion 27) inherently has a liquid center of gravity offset a distance L2 from the base plane. The step of “adjusting said distance L2 by adjusting a length of said stem and said defined volume in order to obtain a desired value for said distance L3” is interpreted in view of Applicant’s disclosure as referring to a mental step of selecting design parameters (as opposed to physically adjusting the distance, the length of the stem, or the volume). See Applicant’s disclosure, pg. 19-20. L3 of the full center of gravity (i.e., a distance that is only slightly higher than the empty center of gravity such that the same principle applies; col. 3, lines 8-10). Therefore, Dingeldein is understood to inherently disclose adjusting the distance L2 by adjusting the length of the stem and the defined volume to obtain the desired value for the distance L3 of the full center of gravity from the base plane. 
Regarding claims 3 and 4, Dingeldein teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 2, respectively. As discussed above, Dingeldein teaches the chalice has an empty center of gravity (CG, Fig. 5) offset a distance L1 from the base plane (col. 2, lines 59-67; see Fig. 5). The step of “adjusting said distance L1 by adjusting a geometric configuration of said base in order to obtain a desired value for said distance L3” is interpreted in view of Applicant’s disclosure as referring to a mental step of selecting design parameters (as opposed to physically adjusting the distance or the geometric configuration of the base). See Applicant’s disclosure, pg. 19-20. Dingeldein teaches that the distance L1 has been established (i.e., “adjusted” during a design process) by designing (i.e., “adjusting” during a design process) the geometric configuration of the base (31; col. 2, lines 26-52) to obtain the desired value for the distance L3 of the full center of gravity from the base plane (i.e., a distance that is only slightly higher than the empty center of gravity such that the same principle applies; col. 3, lines 8-10). Therefore, Dingeldein is understood to inherently disclose adjusting the distance L1 (from the base plane to the empty CG) by adjusting the geometric configuration of L3 of the full center of gravity from the base plane. 
Regarding claims 5-8, Dingeldein teaches the claimed invention substantially as claimed, as set forth above for claims 1-4, respectively. As discussed above, Dingeldein teaches the chalice has an empty center of gravity (CG, Fig. 5) offset a distance L1 from the base plane (col. 2, lines 59-67). The limitation “adjusting said distance L1 by adding a weight to said base in order to obtain a desired value for said distance L3” is interpreted in view of Applicant’s disclosure as referring to a mental step of selecting design parameters (as opposed to physically adjusting the distance). See Applicant’s disclosure, pg. 19-20. Dingeldein teaches that the distance L1 has been established (i.e., “adjusted” during a design process) by adding a weight (heavy metal boss 37; col. 2, lines 36-42) to the base (31) in order to obtain the desired value for the distance L3 of the full center of gravity from the base plane (i.e., a distance that is only slightly higher than the empty center of gravity such that the same principle applies; col. 3, lines 8-10). Therefore, Dingeldein is understood to inherently disclose adjusting the distance L1 (from the base plane to the empty CG) by adding the weight (35) to the base (31) to obtain the desired value for the distance L3 of the full center of gravity from the base plane. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chocholaty (US Patent No. 3,049,351), Greenwood (US Patent No. 2,049,539), Haynes (US Patent No. 4,084,273), Andy Elliott (non-patent literature), and Wikihow (non-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.